I congratulate the President cordially on his election to the important post of President of the fortieth session of the General Assembly of the United Nations and I wish him success in his responsible work.
At the beginning of my statement I would like to convey the sincere condolences of the Bulgarian people to the people of Mexico for the natural disaster which has resulted in loss of life and has inflicted heavy material damage.
Our Organization stands on the threshold of its fortieth anniversary. Born in the course of the historic common struggle against German fascism and Japanese militarism, it emerged as the expression of the common resolve of nations to save succeeding generations from the scourge of war and to unite their strength to maintain international peace and security. The progressive and democratic purposes and principles enshrined in the Charter of the United Nations are of enduring importance. They include the maintenance of peace, co-operation, equality of peoples and their right to self-determination, prohibition of the use of force and the threat of force, respect for territorial integrity, the peaceful settlement of disputes, non-interference in the internal affairs of other countries, and so on. These principles embody the idea of peaceful coexistence of States with different social systems and are the very core of universally recognized norms of international law. Unfailing adherence to them is the true path to a peaceful future and the progress of mankind.
We note with satisfaction that the United Nations has stood the test of time. Over the course of its existence it has made a substantial contribution to the cause of strengthening peace and security, of furthering co-operation and promoting friendly relations among nations. The United Nations has become the natural forum for the discussion of the most important political, economic, social and other problems of the world today and for seeking solutions to them. At the same time, it is obvious that the United Nations has far from exhausted its potential. It can and must play an even greater role in international affairs. An important precondition for the attainment of this goal is strict and unswerving observance of the Charter of the United Nations and the implementation of the decisions adopted in accordance with its provisions.
History is a great teacher and makes it imperative for us today,, 40 years after the end of the Second World War, not only to remember the bitter experience of it, but also to learn clear lessons for the future. Co-operation within the anti-Hitlerite coalition was a good example of how States with different social systems can, in spite of the ideological and political differences between them, act together in the name of a common goal, namely, that of ensuring lasting peace on earth.
Today, this goal is even more urgent. Mankind is threatened with extinction. This could be the only possible result of a nuclear catastrophe.
The United Nations approaches its anniversary in a tense international situation. The acceleration of the arms race and actions which lead to its possible spreading into outer space, the policy of attaining world supremacy, gross interference in the internal affairs of sovereign States, the raising of obstacles to the peaceful settlement of conflicts - all of this is leading to a sharp increase in the danger of nuclear war.
The military-industrial complex is spending vast sums of money on the development and stockpiling of new types of weapons, including space weapons, for the purpose of gaining military superiority over the socialist countries. The experience of history confirms, however, that this exercise is a futile one. This has been true in the past and is even more certain in today's circumstances. Military strategic parity will unquestionably be maintained, although at the cost of raising the level of armaments and increasing the threat of war.
For four decades now the undying echo of the nuclear explosions over Hiroshima and Nagasaki has been appealing to the conscience and common sense of mankind to take resolute measures for the limitation and reduction of nuclear arms until they have been totally and finally eliminated. Today, the question we face is this: either mankind destroys nuclear weapons, or nuclear weapons will destroy mankind.
We are firmly convinced that the strengthening of peace and international security, the curbing of the arms race, the limitation and reduction of armaments, the lowering of the level of military confrontation, can only be achieved through constructive negotiations aimed at producing effective and mutually acceptable agreements based on the principles of equality and equal security. This is the basis on which all negotiations should be conducted, whether in Geneva or in Vienna, Stockholm, and indeed at all international forums.
The world today needs the concerted and honest efforts of all States and social forces in order to halt the juggernaut of the arms race and to put into effect the practical measures designed to improve the international situation and to restore detente.
In our view, this imperative is paramount today.
Taking into consideration the crucial role of the relations between the USSR and the United States the overall state of the political situation in the world, the People's Republic of Bulgaria welcomes the forthcoming summit meeting between the leaders of the two countries. We express the hope that at that meeting agreements will be reached which will contribute to the revival and consolidation of trust and mutual understanding.
My country attaches primary importance to the disarmament talks between the USSR and the United States. The new Soviet-American talks in Geneva have given rise to hopes that effective solutions will be found for the whole complex of issues concerning space and nuclear weapons. Strict adherence to the agreement reached on the subject and goals of the negotiations is a prerequisite for their successful conclusion. In order to contribute to achieving success at those negotiations, the USSR suspended the deployment of medium-range missiles and the introduction of other retaliatory measures in Europe until November this year. Regrettably, however, the actions of the American side so far have raised serious doubts abouts its willingness for and interest in achieving positive results. Not only has there been no readiness to give up the so-called Strategic Defense Initiative, but work on that project has been speed up. The development, production, testing and deployment of space strike weapons will make impossible the limitation and reduction of nuclear weapons and will, on the whole, accelerate the pace of the arms race in all areas and increase the danger of nuclear war.
The question of preventing an arms race in outer space has literally become decisive for the fate of mankind. The acid test of realism or adventurism in the approach to resolving the key issues of peace and war is precisely the attitude adopted towards that question.
In the face of the growing threat, the Soviet Union has taken an important step. It has proposed the inclusion in the agenda of the fortieth session of the General Assembly of the United Nations an item entitled "International co-operation in the peaceful exploitation of outer space in conditions of its non-militarization". The response of the United States was the first military testing of an anti-satellite weapon. It is worth recalling that in August 1983 the USSR announced its decision not be the first to launch an anti-satellite weapon in outer space.
A new, decisive and bold step by the USSR was its unilateral suspension of all nuclear explosions and its call upon the United States side to follow its example. Testimony to the exceptional significance and timeliness of the Soviet moratorium is the considerable response with which it has been met throughout the world. An opportunity appeared for the joint implementation of a concrete and effective measure aimed at curbing the nuclear-arms race. Once again, however, the answer was a peculiar one of further nuclear explosions.
I think that the contrast between the actions of the two sides is evident. Constructive initiatives and concrete actions, rather than empty statements of good intentions and peaceableness, are needed for the removal of the nuclear peril. It is precisely at such concrete actions that the proposals of the USSR and the other Socialist countries are directed. Included among them are the initiatives for the assumption by all nuclear-weapon States of the obligation not to be the first to use nuclear weapons, for a nuclear-weapon freeze, for a total ban on the testing of such weapons and for nuclear disarmament.
The People's Republic of Bulgaria reaffirms the position of the socialist countries that the establishment of nuclear-weapon-free zones in various regions of Europe and in other parts of the world would greatly contribute to lessening the nuclear danger. It is within this context that one should also consider our efforts for turning the Balkan peninsula into a nuclear-weapon-free zone.
The achievement of positive results on the other disarmament issues as well is of great importance for curbing the dangerous and ruinous arms race. He are convinced that with good will and persistent efforts by all States a total ban on chemical, radiological and a number of other weapons could be achieved. The proposal that the Governments of the German Democratic Republic and the Czechoslovak Socialist Republic made to the Government of the Federal Republic of Germany for the establishment of a chemical-weapon-free zone in Europe is yet another example of the presence of such good will on the part of the socialist countries. However, such actions as the decision to manufacture binary chemical weapons, coupled with plans for their deployment in Europe, raise most serious obstacles to the reaching of an agreement on this question.
Measures must also be taken to limit and reduce conventional armaments. A matter of serious concern is the escalating race in naval armaments and the increased naval presence and activities which directly endanger the security of many countries, peaceful navigation and the exploitation of the world's oceans. It is our firm conviction that the time has come for honest, businesslike and constructive talks which could lead to the concluding of mutually acceptable agreements. On this basis, Bulgaria will again submit a draft resolution on this question at the current session.
We can state with satisfaction that the overwhelming majority of States in the world resolutely oppose the arms race and the growing threat of war and are sincerely striving for lasting peace.
The People's Republic of Bulgaria highly appreciates the contribution of the Movement of Non-Aligned Countries to the cause of maintaining peace, of ending the arms race and of achieving disarmament. Bulgaria's positive attitude towards the Joint Declaration of the six Heads of State and Government is yet another confirmation of our readiness to strengthen our co-operation and unity of action with all countries in the struggle for peace and disarmament.
Another positive factor is the growing involvement of the broadest circles of. the international community in questions of peace and disarmament. Their will has become a factor which can no longer be disregarded in establishing the policies of States on these vitally important questions.
The mobilization of world public opinion in support of disarmament efforts has become an important part of United Nations activities. The People's Republic of Bulgaria will continue to contribute to the achievement of the objectives of the World Disarmament Campaign.
When speaking of disarmament questions, we must stress that in no circumstances must we allow the positive results achieved in the 1960s and 1970s to be undermined. It is in the interests of all countries that those results should be reaffirmed and strengthened. A positive example of this was the recent Review Conference on the Non-Proliferation Treaty.
The elimination of hotbeds of tension and conflict in various parts of the world is also of vital importance to peace, together with the struggle to avert the nuclear threat. It must be noted that certain imperialist circles, for the sake of their selfish strategic goals, continue to flout the inalienable right of peoples to self-determination and independence, interfere flagrantly in the internal affairs of sovereign States, resort to political pressure and economic blackmail, and employ the methods of State terrorism. Striking examples are the aggressive actions against Nicaragua, the threats against Cuba, and the armed interventions in the affairs of the Democratic Republic of Afghanistan and the People's Republic of Kampuchea. It would be in the security interest of all countries for such policies and practices in relations among States be halted forthwith.
Particularly dangerous for international peace are the hotbeds of tension and conflict which for so many years have been smoldering or actually flaring up one after another, taking their toll of innocent life. This applies, first and foremost, to the conflict in the Middle East. The situation in that region continues to be explosive. Encouraged by its "strategic ally", Israel has not ceased its aggressive actions against Lebanon, as well as against the Palestinian people, and continues its illegal occupation of Arab territories. In our opinion, a just and lasting peace in the Middle East can be brought about only through the complete and unconditional withdrawal of Israel from all Arab territories occupied since 1967, the exercise of the inalienable rights of the Arab people of Palestine, including their right to establish an independent State, and the guaranteeing of the right of all countries in the region to exist in conditions of peace and security. Such a peace can be achieved only through collective efforts within the framework of an international conference under the auspices of the United Nations, with the participation of all parties concerned, including the Palestine Liberation Organization (PLO), the sole legitimate representative of the Arab people of Palestine.
There must also be an end to the war between Iran and Iraq, and the controversial issues existing between the two countries must be settled through negotiations.
It is becoming increasingly urgent to find a peaceful and just solution to the Cyprus problem by ensuring the independence, sovereignty, unity, territorial integrity and non-alignment of the Republic of Cyprus, the withdrawal of all foreign forces, and the dismantling of foreign military bases, while respecting the interests of both the Greek and Turkish Cypriots.
The unabating tension in Central America continues to cause serious concern. There is a growing threat of open military intervention against Nicaragua. We support the proposals of the Sandinista Government and their readiness for talks with the United States of America, as well as the efforts of the Contadora Group and the Support Group to find a political solution to the conflict without outside interference.
Bulgaria supports the proposals of the Democratic People's Republic of Korea for the withdrawal of foreign forces from South Korea and the peaceful, democratic unification of that country.
The present tense international situation requires even more active efforts to strengthen the role of the United Nations as an effective instrument for the maintenance of international peace and security. Fifteen years after its adoption, the Declaration on the Strengthening of International Security continues to point to the right way to undertake concerted efforts to establish an effective system of collective security.
Many regional proposals have created considerable opportunities for the strengthening of international security. In Europe, through the collective efforts of the States participating in the Conference on Security and Co-operation, the groundwork has been laid for detente, which has demonstrated its indisputable advantages and benefits for all. The tenth anniversary of the signing of the Final Act of Helsinki confirmed its viability and its great importance for the maintenance of peace and the promotion of co-operation in Europe. The conclusion of the Stockholm Conference on Confidence and Security Building Measures and Disarmament in Europe with meaningful results would make a substantial contribution to the cause of detente on the continent and throughout the world. A good basis for this are the proposals put forward by the socialist countries, such as those for the conclusion of a treaty embodying a mutual agreement on the non-use of military force, for the conducting of negotiations on freezing and reduction of military expenditure, and so forth.
Objective conditions exist for the strengthening of security in Asia. The basis for this has been laid by the USSR proposal for the working out of a joint comprehensive approach to the security problems of that continent. Equally topical now are the proposals of the IndoChina countries designed to enhance stability and co-operation in South-East Asia, the proposals by the Mongolian People's Republic* the Democratic Republic of Afghanistan, India and other States of the region. The implementation of those proposals, and of the idea of turning the Indian Ocean into a zone of peace, is in keeping with the interests not only of the people of Asia but of all peoples in the world.
The United Nations should complete its work of eradicating colonialism. The twenty-fifth anniversary of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples should serve as an incentive for resolute action to terminate the illegal occupation of Namibia by the racist regime of South Africa, grant independence to the Namibian people and eliminate the last vestiges of colonialism. We support the just struggle of the Namibian people for freedom and independence under the leadership of the South West Africa People's Organization (SWAPO) and call for the speedy implementation of Security Council resolution 435 (1978). We categorically condemn the aggressive actions of South Africa against the People's Republic of Angola and other States in that region.
The latest events in South Africa unequivocally reveal the profound crisis gripping the Pretoria regime - one which, with the support of its protectors, survives only through terror and violences It is high time that the criminal system of apartheid in South Africa was ended. categorically condemn this policy and vigorously call for the imposition by the United Nations of mandatory sanctions against South Africa.
Tensions in the political area are also accompanied by the intensification of negative processes in the sphere of international economic relations. Fundamental principles of international economic co-operation are being increasingly violated. Sanctions, blackmail, threats, diktat, embargoes, trade restrictions, and so on, are being used for essentially political purposes. The question of restoring confidence in international relations, including international economic relations, and of solving existing grave economic, financial and social problems in the developing countries has now become an urgent matter.
The People's Republic of Bulgaria views with understanding the problems of developing countries that are struggling for economic independence. The causes of the serious difficulties they continue to encounter are rooted in the colonial past of these countries, in the continuing dependence of their economies and the neo-colonial exploitation of their material and human resources. The developing countries have been adversely affected by the "open door" policy to foreign capital forced upon them by the developed capitalist States and their monopolies, as as by the practice of protectionism and restrictions and the attempts to exploit the difficulties of the developing countries for the purpose of their economic and financial enslavement. The intensifying of neo-colonial exploitation has been most strikingly demonstrated in the sphere of international financial and credit relations. The problem of foreign debt has emerged in recent years as one of the main destabilizing factors within the system of international monetary and financial relations of capitalism. This grave and pressing problem can and must be solved by means of a radical restructuring of the system itself.
My country has repeatedly expressed its support foe the basic documents of the United Nations relating to the establishment of a new international economic order. Together with the other member States of the Council for Mutual Economic Assistance, Bulgaria has been unremitting in its efforts to promote equitable and mutually advantageous economic, scientific and technological co-operation in relations between East and West, as well as with all States, including developing countries.
The People's Republic of Bulgaria has made a worthy contribution to United Nations activities designed to foster broad international co-operation in the promotion of human rights and fundamental freedoms in accordance with the purposes and principles of the Charter. Bulgaria has also contributed to the accomplishments of the United Nations in the social area, including the holding of the International Youth Year and the United Nations Decade for Women.
At the same time we consider that even more active and resolute action is necessary for the elimination of the mass and flagrant violations of human rights in various parts of the world.
In conclusion I should like to stress that the solving of global problems, such as the elimination of economic underdevelopment, hunger, poverty, disease, illiteracy and others, is closely related to the strengthening of peace and security and to the cessation of the arms race, something that would release vast resources for improving the living conditions of every individual and the whole of mankind.
December of this year will mark the thirtieth anniversary of the admission of the People's Republic of Bulgaria to membership of the United Nations. For us this is an occasion once again to state that our country, together with the other countries of the socialist community, will continue to pursue an active and consistent policy designed to strengthen international peace and security and to further co-operation in the Balkans- in Europe and in the entire world.
This policy of ours was recently reaffirmed by the General Secretary of the Central Committee of the Bulgarian Communist Party and President of the State Council of the People's Republic of Bulgaria, Todor Zhivkov, who stated:
"We have pointed cut on many occasions that, given the existence of opposing social systems, the only sensible basis for building international relations are the principles of peaceful coexistence of States with different social systems. We support the efforts of all those who are seeking and are prepared to seek ways of removing the threat of nuclear war and ways of expanding international co-operation in the interests of all peoples on Earth." 